Case 4:19-cv-00394-SMR-SBJ Document 1 Filed 12/06/19 Page 1 of 23

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT

 

 

 

for the
District of
Division
) Case No.
) (to be filled in by the Clerk’s Office)
Joseph W. Mever )
Plaintiff(s)' )
(Write the full name of each plaintiff who is filing this complaint. - 4, g
If the names of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) Yes L_]No
please write “see attached” in the space and attach an additional )
page with the full list of names.) )
-V- )
)
)
. a
WWalmact_ Stace ss, Tc. fo
Defendant(s) D =
(Write the full name of each defendant who is being sued. If the ) EC 6 20 19
names of all the defendants cannot fit in the space above, please ) CLERK OF DISTAIE) en
write “see attached” in the space and attach an additional page ) SOUTHER N DIST : t vl CO ‘eT
with the full list of names.) RiGi Ui wow

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

loe W. (Meyer
PO Box
Ames
towa S5O010

4H
St ory

Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page | of 5
Case 4:19-cv-00394-SMR-SBJ Document 1 Filed 12/06/19 Page 2 of 23

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1

Name

 

Job or Title (if known)
Street Address

 

City and County
State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 2
Name
Job or Title (if known)
Street Address

 

City and County
State and Zip Code

 

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title (if known)
Street Address

 

 

City and County
State and Zip Code

 

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 4

Name

 

Job or Title (if known)
Street Address

 

City and County
State and Zip Code

 

 

Telephone Number

 

E-mail Address (if known)

Page 2 of 5
Case 4:19-cv-00394-SMR-SBJ Document 1 Filed 12/06/19 Page 3 of 23

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint

A. The Plaintiff

Soseplh_W. Meyer
Po Box 447 Ames, Lowa
STony County

B. The Defendant

LJalmact Stores, Dance.
Walmart # 425%
Jon Sw. 8 Street

Bentonville, Arkansas
W27\W

ll. Basis for Jurisdiction

S 00\0
Case 4:19-cv-00394-SMR-SBJ Document 1 Filed 12/06/19 Page 4 of 23

Pro Se [ (Rev. 12 16) Complaint for a Civil Case

I.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

[_ ]Federal question [| Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

B. If the Basis for Jurisdiction Is Diversity of Citizenship
l. The Plaintiff(s)

a. If the plaintiff is an individual
The plaintiff, ¢name) JOS BOM: VJ | —\ eye ca. , 1s a citizen of the
State of (name) =e OLD Qe ee a -

b. If the plaintiff is a corporation

The plaintiff, (name) , Is Incorporated

under the laws of the State of fname;

 

and has its principal place of business in the State of (name)

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) - Ori is a citizen of

(foreign nation)

Page 3 of 5
Case 4:19-cv-00394-SMR-SBJ Document 1 Filed 12/06/19 Page 5 of 23

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

III.

IV.

S

b. If the defendant is a corporation
The defendant, (name) | C , is incorporated under
the laws of the State of (name) D elavwace , and has its

 

 

principal place of business in the State of (name) A- Kansas

Or is incorporated under the laws of (foreign nation) ;

 

and has its principal place of business in (name)

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

THe VII of the Gvil Regt s Act of 1964 Racial Discrimination.

Y2 USCA § 199) Ch. 2) Note ZT. Intent or Mehve general ly Gv lying
and harrassing over a 6-8 month perrid. Then being demoted for
reporting Comol arnt.

If uscd _§/3 Note IL. Smpke Assavit & Aw Dur Zd $18
Intent -to Frighttn Being told to “SA,” toon “what, are you Going +0 per

Relief Yow

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

20, COO Actua | Compensatory .

HEA Am We VA S 5f an genera\ , acts by superMsors .

ZZ Am Jur QA § Lib Embarrassment or hum: liacnsn.

$327 Damages fy- emotional disttess , mental ange Sh
Case 4:19-cv-00394-SMR-SBJ Document 1 Filed 12/06/19 Page 6 of 23

Vi. Cause of Action

Statutes.

 

| Foc Kody Galles +eNhing ow. Sit. “Thea, “What
Art _\iov_Qoina to pee Now.
re
- 18 vsCA_ $13 Note 12. Simple Assav Ht,
bb Am Wwe 2d S18. Tntent +t

frighten or Cause feac.

 

Z. foe 8 months of mistreatment £yltowec!
demotion oa hia Orvisor .

- Tithe VIL f te Gul Rights Act
of 194

42 sca § 198) Ch. LI Nok 21.
Tateytt or ote general
4H5A An Sue 2d $56 Tn General,
adi by Supervisors I-14 )-15

Printed Name Jot WW ‘ ey Oe Date lo [24 [2 al4
Signature Le W. Mtge
J “
Case 4:19-cv-00394-SMR-SBJ Document 1 Filed 12/06/19 Page 7 of 23

incidences

1. Lying about failing to meet deadlines. Purposely giving poor evaluation scores of work

performance to inhibit progress throughout the company.

d.

My immediate supervisor recently gave the annual evaluations forall the
employees. | have reported him several times for mistreated me, yelling at mein
frontof customers and employees, threatening to write me up even though my
labordeadlines have been within the allowed timeframes, etc.

The rating that he gave me was “Needs improvement”. With this rating, an
employeeis notable tobe promoted, transferto another department, ortransfer to
another facility.

| strongly disagreed with this and immediately sought counsel froma manager. |
told him about the low evaluation rating, and he replied, “Really, wellifthatisthe
case then! would talk to your immediate manager.| have seen improvementsince
your last evaluation of “Solid Perfarmer”.

| then discussed this with my immediate manager, whom then agreed with me. He
said, “ You are a valued employee, if you weren’t then we wouldn’t be havingtnis

conversation, }am going to move you up toa “Solid Performer” rating.”

2. Being written up for not meeting appropriate time frames even though! produced written

evidence tnat the deadline was met.
Case 4:19-cv-00394-SMR-SBJ Document 1 Filed 12/06/19 Page 8 of 23

a. lthad a pallet of material to gaton the shelf. My manager said, “Getthat done
before lunch, orlam writingyouup.” | had about thirty minutes until lunch. {told
him that it was going to take about sixty minutes.

b. lrepied, “Have youcountedthe items onthe pallet.” He said getiz done or you are
getting written up.

c. We are allowed about fifty-five seconds anitem, from the time that we grab tne
item, to the time we find the location, to the time tnat we getall of tne product on
the shelf. | told the manager after| quickly counted the items thatitwas going to
take another thirty minutes afterlunch. He ignored me.

d. Lateron {was written up. | physically counted and documented the items. 1 was well
within the time frames. The manager discarded the paperand followed through
with the write up. | said! disagree, as! am within the singulartime frames, andthe
supervisor didn’tgive me an accurate or achievable realistic time frame.

3. Promoting part-time employees with less seniority than! to management positions.

4. tgnoringrequests for transfers, promotions.

5. Telling me they cannotlose me, whileinalabor position, whileignoring ali requests.

6. |gnoring formal and informal statements or verba! complaints made against me from other
employees, managers, supervisors.

7. Constantthreats of write ups, or disciplinary actions, even though requirements are being met.

8. Constantyelling, being singled out due tome not being a part of theirsocial groups.

9. Belongings disappearing.

10. Throwingitems from my workspace and telling me to doit over.

11. Ignoring me while asking work related questions while on the clock. Then walking away.

12. Degrading me constantly.
Case 4:19-cv-00394-SMR-SBJ Document 1 Filed 12/06/19 Page 9 of 23

Statements made towards me. Both reported to managementand unreported. Statements were
made by employees, managers, and supervisors.

1. “You willneverbe amanager’”

2. “He’slikea dog. He goesup andthen backs down.”

3. “Sit. Are you ready to sit, go do yourwork.”

4, “Sit, Stay.”

S. “i’m glad we’re not taking a break with him.”

6. “What's he goingto do aboutit.”

7. “Are you ready to eatyour banana.”

8. “Sit. What are you goingto pee now. Yeah that’s what! said.”
Case 4:19-cv-00394-SMR-SBJ Document1 Filed 12/06/19 Page 10 of 23

Incidences

On or around June 29, 2019, I was notified that employee Kody Galles had been promoted
to the department manager of Homelines/Domestics. This is the same position that | had

previously applied for, and also after the incident | had with Mr. Galles.
Case 4:19-cv-00394-SMR-SBJ Document1 Filed 12/06/19 Page 11 of 23

Actions Taken To Correct

| have reported around 3 verbal complaints of mistreatment.
| have reported and turnedin 5 formal statements regarding mistreatment.
Even after these, managementstill hasn’t made any efforts to discipline ar correct the behavior

and/or mistreatmentofme.
Case 4:19-cv-00394-SMR-SBJ Document1 Filed 12/06/19 Page 12 of 23

Incidences

On or around May 1*, 2019, | applied for the position of department manager of
Homelines/Domestics. | passed the management assessment and notified the assistant manager
Tyler Frahm of my qualifications and that | had applied for the job. He said, “What job, I'll look into

it.” He never responded after that and he has avoided me since.
Case 4:19-cv-00394-SMR-SBJ Document1 Filed 12/06/19 Page 13 of 23

Conclusion

This treatment has been occurring over the last two to three years of employment. | have done

everything within my power to correct and stay positive during these circumstances.
Case 4:19-cv-00394-SMR-SBJ Document1 Filed 12/06/19 Page 14 of 23

1. The Plaintiff

a. The Plaintiff _\oe (J : (n en OC , is a citizen of the State of sowla ;

2. The defendant is a corporation
Loc
The defendant, Jal Ma ei STO ces, we F<... , is incorporated under
The laws of the State of De laware , and has its principal

Place of business in the State of Acka ASAS
Ill. Statement of Claim

On or around 11/20/2018, | asked Lionel Martialayangma, a black male, support manager at the time, if
he was still dating another associate, Andrea, a white female. He replied, “It’s none of your business,” in an angry

tone, and walked away.
From then on, he would give me dirty looks, and also ignore me when | would say hello.

Then, on or around 3/1/2018, Lionel Martialayangma, a black male, was named supervisor of my

department. The same position that | applied for.

Right from the beginning he began bullying me. He would give me more work than scheduled, then say,
“Why aren’t you done.” He would then notify management that | wasn’t meeting production times for my
position. | told management that he is lying and that | am meeting my time frames. | started keeping track of my
times on paper. When he would say | wasn’t meeting my time frames, | would present what | had accounted for.

He ignored me and kept telling management that | wasn’t meeting my goals. | showed management my
Case 4:19-cv-00394-SMR-SBJ Document1 Filed 12/06/19 Page 15 of 23

timesheets and told them that they could check the surveillance cameras if they still didn’t believe me. After

checking the cameras, they stopped bothering me. | continued to keep track of my times.

Soon after, Lionel Martialayangma, a black male, approached me, grabbed my paper, and wadded it up as
he walked away. | informed my manager, Kyle Doyle, a white male. He moved me to the other side of the store on
a task of presorted and precalculated items and time frames. He also changed my schedule so | would only see

Lionel Martialayangma three times a week.

Over the next couple months, Lionel Martialayangma, a black male supervisor, continued to bully and
single me out. He would completely ignore me when | would ask him questions. He would throw things off my cart
and tell me “Do it again”. When it was time for lunch, he would say, “Go to lunch”, in an angry condescending

tone. While with other employees of the same ages, around 18-22 years old, he would say, “It is lunch time.”

He would also threaten almost daily with, “Get this done in the next twenty minutes or I’m writing you
up.” Even though | was consistently hitting my time frames, and he knew that it was too much work to be done in
twenty minutes. | avoided him as much as possible. | even started skipping my breaks and lunches to make up for

the bullying.

| notified human resources, verbally, around three times, informally, of the bullying, harassment, and

discrimination. They told me to ignore them. They also spoke with my supervisor.

Annually, we are given performance reviews by management. The score of "Solid Performer" allows an
associate to be promoted, transferred, and not be disciplined. Lionel Martialayangma, a black male, the current
supervisor, gave me a performance rating of "Needs Improvement". Which is intentional blocking with a bias
opinion due to race. Under this rating, associates are not allowed to transfer, not allowed promotions, and may
possibly have further negative disciplinary actions. At this point of my employment | have been meeting all
production goals and have not missed any days of work. | immediately notified Kyle Doyle, a white male, the
manager above, Lionel Martialayangma. Upon discussing the situation with Kyle Doyle, a white male manager, he
changed my rating to "Solid Performer", a rating above “Needs Improvement”, with no restrictions. He said that

my work is more than good, and he wouldn't be doing this is if it wasn't.
Case 4:19-cv-00394-SMR-SBJ Document1 Filed 12/06/19 Page 16 of 23

On or around May 1s , 2019. While doing work, associate Kody Galles walks by and yells “Sit” towards
me. | looked at him and asked him what he said. He responds, “What, are you going to pee now.” | responded
again, “What did you just say.” He looks to me and says, “Yeah, that’s what | said.” He then walked to the back

room and started working with the supervisor Lionel Martialayangma.

| immediately approached the employee Kody Galles and the supervisor Lionel Martialayangma. | told him
that | would need to report this to Human Resources. The employee Kody Galles looked towards the supervisor

Lionel Martialayangma, and he started laughing.

| then contacted the shift manager and informed her of what happened. She told me that she
would let the store manager Jon Lempiainen know of the situation first thing in the morning. | made a
formal statement of the incident. The manager asked the supervisor Lionel Martialayangma if he was
informed of what happened, he replied Yeah, while laughing, then continued to tell of what happened.

On or around May 16", 2019. | approached the store manager Jon Lempiainen and gave him a copy of the
formal statement of what happened. He says, “Kody Galles hasn’t done anything wrong, he just told you to sit,
then said he had to go pee. This doesn’t go against anything in our policy and is not a violation.” | immediately
corrected him, and he still wouldn’t acknowledge the severity of what happened. | told him that his employee
Kody Galles telling me to sit, and then asking me if | was going to pee after is a severe, degrading, inhumane thing
to say in the workplace. Being degraded to an animal. The first instinct | have is fight or flight, an immediate need
for defending yourself due to the unsurety of the situation. Fear was clearly evident, and can also be argued that

Kody Galles recognized this fear by saying “ What are you going to pee now.”

The manager Jon Lempiainen then raised his voice and said, “Don’t talk over me.” He then continued to
tell me Kody Galles did nothing wrong and told me he would tell the employee Kody Galles not to do it again if it

was bothering me this much.

| told him that this behavior is not professional and should not be tolerated. | left and told human

resources that | still do not agree with managements decision to take no further actions. | also included in the
Case 4:19-cv-00394-SMR-SBJ Document1 Filed 12/06/19 Page 17 of 23

statement that the bullying has continued to get worse and | need to be transferred, have actions taken, or | will
be seeking employment with someone else. They continued to ignore and refuse. | also mentioned that this

behavior does not promote a safe work environment.

| returned to work. About an hour after, the store manager Jon Lempiainen approached me again. He
gave me the harassment policy, and further told me that Kody Galles did nothing wrong. | told him that | disagree
and let him know the specific items that he was violating. He continued to ignore and told me that he was just

young. | still disagreed. We quietly ended the conversation and then parted ways.

As my days continued to get worse from constant yelling from, Lionel Martialayangma, a black male. |
eventually went to store manager Jon Lempiainen, a white male, and told him | would like to make a formal

written statement of the bullying and harassment from Lionel Martialayangma, a black male.

Still no disciplinary actions were taken, and | continued to be singled out. Over the next couple months, |
wrote five to six more formal statements. Still, | received no response from the management and human

resources.

The last formal complaint | made was against Lionel Martialayangma, a black male supervisor. He started
yelling at me when | first got to work. | was doing prep work prior to the shift, yet he said | was just walking
around. | told him again of what work | had been doing, and again, yelling, said, “You need to be working if you are
clocked in.” At this point we were both heated. | said, “What is your problem with me. Are you just bullying and
harassing me.” He replied, “Yeah”. | then said, “Are you just singling me out.” He replied, “Yeah”. | immediately

went to HR and reported the incident.
They said they would investigate the incident, and that | could take the rest of the day off.

When | returned to work nobody said anything to me. HR said nothing is going to be done, and that Lionel

Martialayangma, is not going to be disciplined.
Case 4:19-cv-00394-SMR-SBJ Document1 Filed 12/06/19 Page 18 of 23

The following day, as nothing was being done, | filed a police report with the local Police Department of
the assault and bullying. | asked the Police Department to get a copy of the surveillance tapes to strengthen my

claim of the assault. Nothing was done.

Upon returning to work, | was called into the management office. Jon Lempiainen, a white male, the store
manager, gave me a demotion. He said he was transferring me to a different department where | would not have
to see Lionel Martialayangma or Kody Galles, and gave me the options of three lower paying jobs. He also said that

if | continued to complain then | would be harassing them, the management team, including the supervisors.

In conclusion, | was yelled at daily by my immediate supervisor and management staff, intentionally
bullied, harassed, and discriminated against, assaulted, and demoted due to my constant complaints. Nothing was
done by human resources or management to correct the situation. | contacted the police department and still
nothing was done. | have copies of most of the written complaints, surveillance tapes of the incidents, my own

testimony, and witness statements or testimonies.

LB USCA § 1% Nee 12. Simple Assault,
b Am Sue 2d $18 Trtewt +o Fri ghiten

 

2. Trt\e VIL of the Civil Rights Act of 1964
YL USCA § 178) Chapter 721
Note 27. <ntent gr motive - Generally
HSA Am Jur 2d
S58 Tn genecal; acts by Supervi Soc 5
12-13-15
Case 4:19-cv-00394-SMR-SBJ Document1 Filed 12/06/19 Page 19 of 23

ZL Am Jue 2A
§ Lib Embecassment or humiliation

 

 

IV. Relief

8 240,000 octal COMPUN Sartor

 

 

|. 42 oscA § 198; Ch. 21

a. Note Ut. Damage ? - general \y

b. Noe Wie . Compensatory damages “Genera Iy
C. Nite 7. Cap - compensatory damage S
KK

00, 000
d. Note 118 Emotional pr mental Warm,
actval compensatory damage 5
Zz. 20 Aw Joe 2d
L § 634 - Tort actions 2. & 142 Generally
3. SHO - defamation actions
4 $109, §210- Metal Suffering 5. fuss of

reputation.

 

 
Case 4:19-cv-00394-SMR-SBJ Document1 Filed 12/06/19 Page 20 of 23

42 United States Code - Chapter 21-Civil Rights
Subchapter | — Generally
Section
1981. Equal rights underthe law.

1981a. Damages incases of intentional discriminationin employment.
Case 4:19-cv-00394-SMR-SBJ Document1 Filed 12/06/19 Page 21 of 23

Pro Se | (Rev. 12/16) Complaint for a Civil Case

42 UscA S198) Chapter 21 Nate LT. Trteat ac move

generally

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 1¢ {24 / Zi

Signature of Plaintiff ZL VW. IN zy er oe dW Pegin

Printed Name of Plaintiff “Jo e W. (Vv\ eYer %
4 7 {

 

For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney
Bar Number

 

 

Name of Law Firm
Street Address

State and Zip Code
Telephone Number

E-mail Address

 

Page 5 of 5
Case 4:19-cv-00394-SMR-SBJ Document1 Filed 12/06/19 Page 22 of 23

V. Certificate and Closing

A. Date of signing /O0 ype / 2614

/) 4)
Signature of Plaintiff fet W Meena
Y

Printed name of Plaintiff Jo R WJ Mex UC
  
   
      
  
     
    
 
 
   

" B\ pickup AVAILABLE

12/06/19 Pal

ORUEY: 5
x MAIL * eo wre

DATE OF DELIVERY SPECIFIED®
at USPS TRACKING™ INCLUDED *
$ INSURANCE INCLUDED ®

®@ Domestic only

‘WHEN USED INTERNATIONALLY.
CLARATION

 

A GUST ORY BE REQUIRED.
FROM: ; SMa
(0 Box 442
Ames, LA
60010

FROM:

Lebel 228, barch 2016
—

 

} 53 US PUDIAVE! rw
$7.85 28a...

met)

 

PRIORITY MAIL 1-DAY ®

 

 

 

4 Lb 8.60 Oz
1006

EXPECTED DELIVERY DAY: 42/06/10

ay

7193 E WALNUT ST

STE 300
DES MOINES IA 50309- -2040

 

S TRACKING@NUMBER

wei i

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ee

 

9505 5114 3322 9339 2103

 

 

FOR DOMESTIC AID INTERNATIONAL USE

5
